Citation Nr: 0920687	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for herniated disc, L5-
S1, with facet arthropathy (back condition)

2.  Entitlement to service connection for peripheral 
neuropathy, both lower extremities (bilateral leg numbness).

3.  Entitlement to service connection for skin cancer.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Entitlement to an effective date earlier than January 24, 
2006, for a grant of service connection for sick sinus 
syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from February 1969 to February 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

In November 2008, the Veteran testified at a video hearing 
held by the undersigned judge.  At the hearing, the Veteran 
withdrew a claim for service connection for an eye disorder.  


FINDINGS OF FACT

1.  A chronic back condition was not present during service, 
was not manifest within a year after service, and the 
Veteran's current back condition is not shown to be related 
to service.  

2.  Bilateral leg numbness was not present during service, 
was not manifest within a year after service, and the 
Veteran's current bilateral leg numbness is not shown to be 
related to service.  
3.  A skin cancer was not present during service, was not 
manifest within a year after service, and the Veteran's 
current residuals of skin cancer are not shown to be related 
to service.  

4.  The claim for service connection for bilateral hearing 
loss was previously 
denied in an August 1991 RO decision.  The Veteran did not 
appeal that decision.

5.  The evidence added to the record since August 1991 
decision is cumulative of the evidence previously considered, 
does not contribute to a more complete picture of the 
Veteran's claim for service connection for bilateral hearing 
loss, and is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The Veteran's claim for service connection for sick sinus 
syndrome was received on January 24, 2006.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Bilateral leg numbness was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  Skin cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The August 1991 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

5.  The evidence received since the August 1991 rating 
decision is not new and material to reopen the Veteran's 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  The requirements for an effective date earlier than 
January 24, 2006, for assignment of service connection for 
sick sinus syndrome are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to notify letter have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2006, February 2006 and June 2006 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, a letter issued in March 2006 included 
information regarding the assignment of initial ratings and 
effective dates.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The January 2006 letter 
contained all required information with respect to the 
request to reopen a claim for service connection for hearing 
loss.  

The Board notes that the Veteran's claim for earlier 
effective date for the grant of service connection for sick 
sinus syndrome arises from his disagreement with the original 
grant of service connection.  The Courts have held that once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had a video conference.  He has 
been afforded appropriate disability evaluation examinations.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  

I.  Entitlement to Service Connection for Herniated Disc, 
L5-S1,
 with Facet Arthropathy (Back Condition)

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that military service caused or 
aggravated a back condition.  In reviewing the evidence, the 
Board finds that a chronic back condition was not present 
during service.  The relevant evidence includes the Veteran's 
service medical records which do not include any references 
to any back problems.  A report of medical history given by 
the Veteran in November 1990 for the purpose of his 
retirement reflects that he specifically denied having 
recurrent back pain.  The separation examination reflects 
that clinical evaluation of the spine was normal.  

There is also no evidence of arthritis of the spine within a 
year after separation from service.  The earliest medical 
evidence of the presence of a back condition is from many 
years after service.  

Private medical records show that the Veteran complained of 
low back pain in January 2004.  An MRI in February 2005 
revealed a herniated disc at L5-S1 with facet arthropathy at 
L5-S1.  

Thus, the contemporaneous medical evidence clearly shows that 
the current back condition is not related to service.  The 
Board has considered the Veteran's testimony in which he 
expressed his opinion that his current back problems are 
related to a fall in service.  Although the Veteran has 
offered his own theory that his current problems are related 
to his period of service, the mere contentions of the 
Veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service, 
will not support his claim.  Lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The Board has also noted that in February 2007 written 
statement, Rodney T. Routsong, D.O., indicated that the 
Veteran had coccydnia and tingling in the lower extremities 
which were directly related to an injury in the Navy in which 
the Veteran fell on a dock.  The Board notes, however, that 
such a history of an in-service injury is contradicted by the 
service medical records which do not contain any mention of 
such an injury.  An opinion based on an innacurate history 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  

Therefore, the Board finds that the preponderance of the 
evidence shows that a back condition was not present until 
many years after service, and is not related to his period of 
service.  Accordingly, the Board concludes that a back 
condition was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.

II.  Entitlement to Service Connection for Peripheral 
Neuropathy,
 Both Lower Extremities (Bilateral Leg Numbness)

The Veteran contends that military service caused or 
aggravated bilateral leg numbness.  In reviewing the 
evidence, the Board finds that chronic bilateral leg numbness 
was not present during service.  The relevant evidence 
includes the Veteran's service medical records.  Service 
treatment records show that the Veteran complained of a brief 
period of bilateral lower extremity weakness after episodes 
of black-out spells in October 1988, but no diagnosis was 
made regarding this complaint and the symptom was acute and 
resolved.  No evidence was found of a diagnosis or treatment 
for peripheral neuropathy of both lower extremities in 
service.  

There is also no evidence of bilateral leg numbness within a 
year after separation from service.  The earliest medical 
evidence of the presence of bilateral leg numbness is from 
many years after service.  

Private medical records show that the Veteran reported a 
nine- to 10-month history of bilateral lower extremity 
weakness and numbness in April 2005 and EMG.  Nerve 
conduction testing revealed findings consistent with mild 
distal peripheral neuropathy of both lower extremities.  
Follow-up in August 2005 shows diagnosis of peripheral 
neuropathy was confirmed.  The treatment records do not 
indicate that the Veteran's bilateral lower extremity 
weakness resulted from an injury in service.  On the 
contrary, the history noted in the records places the date of 
onset as being long after service.  

Thus, the contemporaneous medical evidence clearly shows that 
the current bilateral leg numbness is not related to service.  
Although the Veteran has offered his own theory that his 
current problems are related to his period of service, lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu, 
supra.  

The Board has also noted that in February 2007 written 
statement, Rodney T. Routsong, D.O., indicated that the 
Veteran had coccydnia and tingling in the lower extremities 
which were directly related to an injury in the Navy in which 
the Veteran fell on a dock.  The Board notes, however, that 
such a history of an in-service injury is contradicted by the 
service medical records which do not contain any mention of 
such an injury.  An opinion based on an innacurate history 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  

Therefore, the Board finds that the preponderance of the 
evidence shows that a bilateral leg numbness was not present 
until many years after service, and is not related to his 
period of service.  Accordingly, the Board concludes that 
bilateral leg numbness was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

III.  Entitlement to Service Connection for Skin Cancer

The Veteran contends that his military background played a 
part in his diagnosis of skin cancer.  Service connection may 
be granted for disability due to disease or injury incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  
If a chronic disorder such as a malignant tumor is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The relevant evidence includes the Veteran's service medical 
records which do not include any references to skin cancer.  
The separation examination in 1991 reflects that clinical 
evaluation of the skin was normal.  The Veteran's service 
medical records do not contain any mention of skin cancer.  
The medical board report dated in 1991 shows that the 
diagnoses at the time of separation from service did not 
include skin cancer.  

There is also no evidence of skin cancer within a year after 
separation from service.  The earliest medical evidence of 
the presence of skin cancer is from many years after service.  
Private medical records show that the Veteran had a lesion 
removed from the left forearm in October 2004, diagnosed as 
squamous cell carcinoma.  This is the earliest medical 
evidence of the presence of skin cancer.

Thus, the contemporaneous medical evidence clearly shows skin 
cancer is not related to service.  The Board has noted that 
during the hearing the veteran recounted having exposure to 
the sun during service, and expressed his opinion that this 
resulted in the subsequent development of skin cancer.  
Although the Veteran has offered his own theory that his skin 
cancer is related to his period of service, he is not 
qualified to offer a medical opinion.  See Espiritu, supra.  

Based on the foregoing, the Board finds that a skin cancer 
was not present during service, a malignant tumor was not 
manifest within a year after service, and the Veteran's 
current residuals of skin cancer are not shown to be related 
to service.  Accordingly, the Board concludes that skin 
cancer was not incurred in service, and may not be presumed 
to have been incurred in service.

IV.  New and Material Evidence for Hearing Loss

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In a July 1991 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss.  In 
an August 2006 rating decision, the RO denied service 
connection for bilateral hearing, finding that the evidence 
submitted since the last RO decision was not new and 
material.  In a September 2007 statement of the case and the 
July 2008 supplemental statement of the case, the RO 
continued to deny service connection.  

The Veteran did not appeal the July 1991 decision denying his 
claim for service connection for bilateral hearing loss.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the July 1991 decision became final 
because the appellant did not file a timely appeal.

The claim for service connection for bilateral hearing loss 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denials 
consisted of the service medical records, the post-service 
medical records, and the Veteran's statements.  Service 
medical records do not show treatment for any hearing loss 
and the Veteran was found to have no abnormalities at his 
separation examination.  A VA examination report dated in May 
1991 reflected an average hearing loss of 10 decibels on the 
right ear and 26 on the left ear.  Speech recognition was 100 
percent on the right and 98 percent on the left.  VA found 
that the records did not show evidence of bilateral hearing 
loss, and the claim was denied.

In a January 2006 letter, the Veteran was requested to 
provide and new and material evidence to substantiate his 
claim.  However, he failed to provide any evidence.  

The only newly received evidence includes the Veteran's 
statements, wherein the Veteran alleges that he is entitled 
to service connection for his hearing loss.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, no additional 
clinical records pertaining to his hearing loss have been 
submitted to show a diagnosis of hearing loss and/or a 
relationship between hearing loss and the Veteran's active 
service.  Accordingly, no evidence has been submitted to 
constitute evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hearing loss, and the claim for 
service connection cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.156(a).  Additionally, the Board 
finds that the new evidence is largely cumulative of the 
evidence considered at the time of the prior final decision 
because at that time, the RO had before it evidence of 
complaints of hearing loss.

Nor may the claim be reopened on the basis of the statements 
submitted by the Veteran.  The Veteran's statements are new, 
but not material.  The Veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can describe symptoms that he experiences, 
he lacks the medical competence to relate his current 
bilateral hearing loss to a particular circumstance, such as 
any in-service manifestation of symptoms, or to any other 
aspect of his service.  Additionally, the Veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on this issue. 

In light of the evidence, it is the determination of the 
Board that new and material evidence has not been submitted.  
Thus, the claim for service connection for hearing loss is 
not reopened and the benefits sought on appeal remain denied.  

V.  Entitlement To Earlier Effective Date

The basic facts for the effective date issue are not in 
dispute.  The Veteran contends that he had sick sinus 
syndrome prior to January 24, 2006.  He argues that he filed 
an earlier claim for essentially the same disability in 1991.  
Therefore, he believes that the grant of service connection 
should be effective from 1991.  

A review of the evidence of record discloses that the Veteran 
filed a claim for service connection in March 1991 for 
seizures.  The RO denied this claim and notified the Veteran 
of the decision and of his appellate rights by way of a 
letter dated in August 1991.  The claims file contains no 
indication that a notice of disagreement or an appeal was 
filed.  Therefore that is a final decision. 38 U.S.C.A. § 
7105(a), (c); 38 C.F.R. §§ 20.200, 20.1103.

On January 24, 2006, the RO received a statement in support 
of claim from the Veteran in which he requested service 
connection for sick sinus syndrome.  

The RO initially denied the claim in a decision of August 
2006.  The Veteran subsequently filed a notice of 
disagreement in April 2006.  Later, in a decision of June 
2007, the RO granted service connection for sick sinus 
syndrome, status post cardiac pacemaker placement, with an 
evaluation of 30 percent, effective from January 24, 2006; an 
evaluation of 100 percent effective from February 10, 2006; 
and an evaluation of 30 percent effective from May 1, 2006.  
The Veteran appeals the effective date of the grant of 
service connection.    

The effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the 
effective date based on the submission of new and material 
evidence received after a final disallowance of a claim is 
the date of receipt of a new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  Under VA 
laws and regulations, a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under laws administered by the VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under laws administered by the VA, from a claimant, 
his or her duly authorized representative, a member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. 38 
C.F.R. § 3.155(a).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Based on this record, the Board finds that the RO was correct 
in assigning January 24, 2006, as the effective date for the 
grant of service connection for sick sinus syndrome.  That 
date represented the first request for service connection for 
sick sinus syndrome following the final August 1991 rating 
decision that denied service connection for a disorder with 
similar symptoms.  Even assuming (as the Veteran argues) that 
this was the same claim as was denied previously, it is 
settled law that the effective date for the grant of service 
connection following a final decision is the date of the 
reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 
(2002) (the Court thus holds that the effective date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monthly benefits no earlier than the date that the claim for 
reopening was filed.)  The Court explained that the statutory 
framework did not allow an effective date back to the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.

The Board has noted that pursuant to § 3.156(c), a final 
decision will be reconsidered when new and material evidence, 
in the form of service records, results in the reopening of a 
claim and a retroactive evaluation may be assigned. See 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2).  The 
Board finds, however, that the grant of service connection 
for sick sinus syndrome was not based on the addition of any 
service department record.  As a result, the provisions of 
3.156(c) do not provide a basis for an effective date prior 
to January 24, 2006.  

The Board has noted that in April 2009, the Veteran submitted 
a December 2006 statement from a private physician stating 
that the Veterans began to have sick sinus syndrome prior to 
January 2006.  However, the Veteran filed his current claim 
on January 24, 2006.  The effective date of benefits is 
controlled not by the medical determination of when the 
disability began, but instead it depends on the date of 
claim.  His claim was received on January 24, 2006.  
Regardless of whether this is considered to be a new claim or 
a claim to reopen, his grant of service connection for sick 
sinus syndrome can therefore date back no earlier than the 
date of the claim.  Therefore, the statement from the 
physician is not relevant evidence.

In summary, a formal or informal claim for service connection 
for sick sinus syndrome was not received between the date of 
the notification of the August 1991 rating decision that 
denied service connection for sick sinus syndrome and the 
request to reopen that claim received on January 24, 2006.  
Accordingly, the claim for an effective date prior to January 
24, 2006, for the grant of service connection for sick sinus 
syndrome is not established.


ORDER

Entitlement to service connection for herniated disc, L5-S1, 
with facet arthropathy (back condition) is denied.

Entitlement to service connection for peripheral neuropathy, 
both lower extremities (bilateral leg numbness) is denied.

Entitlement to service connection for skin cancer is denied.

New and material evidence having not been received; the 
Veteran's claim for service connection for bilateral hearing 
loss is not reopened.

Entitlement to an effective date earlier than January 24, 
2006, for a grant of service connection for sick sinus 
syndrome is denied.



______________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


